Citation Nr: 1301612	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  08-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1987 to July 1994, from February 2004 to August 2004, and from January 2005 to December 2005.  In addition, the record reflects that the Veteran has had periods of Marine Corps Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In regard to the Veteran's claim for service connection for a right knee disability, the Board recognizes that the claim has been developed on a direct basis.  However, in a statement from the Veteran's representative, Paralyzed Veterans of America, dated in December 2012, they maintained that the Veteran's right knee disability was also caused or aggravated by his service-connected back disability.  

In Robinson v. Mansfield, the United States Court of Appeals for Veterans Claims (Court) specifically stated that "[t]he proposition that separate theories in support of a claim for benefits for a particular disability equate to separate claims for benefits for that disability is no longer the law."  21 Vet. App. 545, 551 (2008).  In Roebuck v. Nicholson, the Court recognized that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  20 Vet. App. 307, 313 (2006).

In light of the statement from the Veteran's representative, the Board observes that the Veteran is seeking service connection for a right knee disability on both direct and secondary bases.  Thus, the Board has re-characterized the issue on appeal as shown on the title page of this decision.

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The issue on appeal was previously remanded by the Board in April 2011 for further procedural and evidentiary development of verifying the Veteran's periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA), obtaining outstanding VA treatment records, and providing a medical examination for a right knee disability.  This was accomplished, and the claim was readjudicated in a September 2012 SSOC.  For this reason, the Board concludes that there was compliance with its prior instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of entitlement to service connection for right knee disability, to include as secondary to service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In regard to the Veteran's claim for service connection for a right knee disability, as noted in the Introduction of this decision, in a December 2012 statement from the Veteran's representative, Paralyzed Veterans of America, they maintained that the Veteran's right knee disability was also caused or aggravated by his service-connected back disability.  The Board finds that such a statement raises the issue of service connection for a right knee disability as secondary to service-connected back disability.  The Board notes that the Court has held that separate theories in support of a claim for a particular disability are to be adjudicated as one claim.  See Robinson, 21 Vet. App. at 545, 550-51 (citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005)).  However, the RO has not addressed the theory of service connection for a right knee disability as secondary to service-connected back disability, to include providing notice of what evidence and information is needed to substantiate this theory of the claim.  See 38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2012).  Therefore, the RO should consider the secondary theories for service connection after completing the development noted below.

The Board also finds that an opinion is needed regarding whether the Veteran's right knee disability is caused or aggravated by service-connected back disability.  In the January 2005 VA medical examination, the VA examiner opined that the Veteran's right knee pain was referred from his back; however, the VA examiner did not provide a basis or rationale for this opinion.  Because the examiner provided no rationale, it is a bare conclusion, which has limited probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  In the April 2011 VA medical examination, the VA examiner opined that the Veteran's right knee disability was not related to service; however the VA examiner did not opine whether the Veteran's right knee disability was caused or aggravated (permanently worsened in severity) by the service-connected back disability.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); see Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the Board finds that an opinion is required for service connection for a right knee disability on a secondary basis.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 
21 Vet App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA with respect to the claim for service connection for right knee disability, to include as secondary to service-connected back disability.  The RO must (a) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim for secondary service connection; (b) inform the claimant about the information and evidence that VA will seek to provide; and (c) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

2.  After any additional evidence has been obtained and added to the record, the RO must return the claims file to the examiner who conducted the April 2011 VA examination that was pertinent to the Veteran's right knee disability, or another VA medical professional if the aforementioned examiner is no longer available, and request that the examiner provide an addendum opinion to the April 2011 VA examination report.  Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed right knee disability was caused or aggravated by the Veteran's service-connected back disability.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A rationale should be provided for any opinion or conclusion expressed.  If the examiner finds that another examination is required to address the aforementioned questions, such an examination should be scheduled.   

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


